          Case 4:19-cv-40107-TSH Document 94 Filed 09/21/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

________________________________________________
                                                )
MARIA del ROSARIO, on behalf of and as Guardian )
and Parent of GWENDOLYN BURKE,                  )
                              Plaintiff,        )
                                                )
      v.                                        )                            CIVIL ACTION
                                                )                            No. 19-40107-TSH
                                                )
NASHOBA REGIONAL SCHOOL DISTRICT, and           )
BUREAU OF SPECIAL EDUCATION APPEALS,            )
                              Defendants.       )
________________________________________________)



                       MEMORANDUM OF DECISION AND ORDER
                               September 21, 2021


HILLMAN, D.J.


                                           Background

       Maria del Rosario, on behalf of and as Guardian and Parent (“Plaintiff”) of Gwendolyn

Burke (“Gwendolyn”) filed a complaint against Nashoba Regional School District (“Nashoba”)

and the Bureau of Special Education Appeals (“BSEA”): (1) appealing the BSEA’s decision as

against the weight of the evidence (Count I); (2) appealing the hearing officer’s decision on the

grounds that it was invalidated by procedural, statutory, and constitutional errors (Count II); (3)

seeking reimbursement of attorney’s fees and costs from Nashoba (Count III); (4) asserting a

claim for damages against Nashoba for discrimination in violation of Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C, § 794 (Count IV); (5) asserting a claim for damages under

the federal civil rights act, 42 U.S.C § 1983 against Nashoba for violation of Gwendolyn Burke’s
            Case 4:19-cv-40107-TSH Document 94 Filed 09/21/21 Page 2 of 6




due process rights (Count V); and (6) seeking equitable relief in the form of an injunction

enforcing the outstanding portion of the BSEA decision by ordering Nashoba to arrange for an

immediate, independent vocational and daily living evaluation of Gwendolyn Burke at the

“LABBB Collaborative.” (Count VI).

        The Court previously dismissed Plaintiff’s Rehabilitation Act claim (Count IV) and her

claim for damages under the federal civil rights act, 42 U.S.C. § 1983 (Count V). This

Memorandum and Order addresses Plaintiff’s Motion To File A First Amended Complaint

Pursuant To Fed.R.Civ.P. 15(a)(2) (Docket No. 85) pursuant to which Plaintiff seeks to reinstate

her Rehabilitation Act and federal civil rights claims against Nashoba and also to add a claim for

violation of 20 U.S.C. § 1681 (Title IX). For the reasons set forth below, that motion is denied. 1

                                          Standard of Review

        Pursuant to Fed.R.Civ.P. 15(a), beyond twenty-one days after an answer has been filed,

unless the defendant consents in writing, the plaintiff may amend its complaint only with leave

of court, which should be freely given Awhen justice so requires.” The standard for amending a

complaint is a liberal one: “[g]rounds for denial generally involve undue delay, bad faith,

dilatory motive of the requesting party, repeated failure to cure deficiencies, and futility of

amendment.@ United State v. Pfizer, Inc., 507 F.3d 720, 733-34 (1st Cir. 2007). “Although Rule

15(a) does not prescribe a particular time limit for a motion to amend, it is well established that

such a motion >should be made as soon as the necessity for altering the pleading becomes

apparent.=@ Abel v. AT&T, 2003 WL 21077050, No. Civ.A. 01-30218-FHF, *2 (D.Mass. Apr. 30,

2003)(quoting 6A Charles Alan Wright, et al., Federal Practice & Procedure '1488 (2003)).

Furthermore, A[w]here ... considerable time has elapsed between the filing of the complaint and


        Terms defined in previous Orders of this Court, such as FAPE and LABBB Collaborative shall have the
        1

same meaning in this Memorandum of Decision and Order.

                                                     2
             Case 4:19-cv-40107-TSH Document 94 Filed 09/21/21 Page 3 of 6




the motion to amend, the movant has the burden of showing some >valid reason for his neglect

and delay=@. Stepanischen v. Merchants Despatch Transp. Corp., 722 F,2d 922, 933 (1st Cir.

1983).


                                                     Discussion

              Whether Plaintiff has Unduly Delayed in Seeking to Amend her Complaint

         Nashoba argues that this case has been pending for a long period of time (it is a 2019

case) and that while the parties agreed to stay discover pending the Court’s ruling on its partial

motion to dismiss, Plaintiff could have sought to amend her pleadings prior to the Court’s ruling.

Nashoba further points out that the additional information relied on by Plaintiff to support the

revised claims set forth in the proposed amended complaint is not “new” – it was available to her

at the time she filed her complaint.

         I agree with Nashoba that although this case is procedurally still in its infancy (a

scheduling order has yet to issue), it has been pending for a lengthy period of time while the

Court addressed Plaintiff’s motion for preliminary injunction, among other issues. In addition the

deficiencies in the claims asserted in Plaintiffs’ original complaint were evident on the face of

the pleading and once Plaintiff had the opportunity to review Nashoba’s motion, which

highlighted the extent of those deficiencies, Plaintiff could, and should have promptly moved to

amend her pleading. 2 Moreover, from the evidence and argument raised by Plaintiff in support

of her motion for a preliminary injunction, the additional information she now relies on to

support the claims previously dismissed by the Court was available to her at the time she filed




         2
           Plaintiff asserts that she had no reason to question the validity of the claims as asserted and suggests that
the Court took 8 months to decide the motion due to the complexities of the issues raised. Plaintiff’s suggestion that
it was the “complexity” of the issues raised rather than the ongoing pandemic that attributed to the length of time it
took to address the motion is specious and wide of the mark.

                                                           3
          Case 4:19-cv-40107-TSH Document 94 Filed 09/21/21 Page 4 of 6




the original complaint. Additionally, Plaintiff was certainly aware of the facts which she now

alleges support a wholly new claim under Title IX and the legal basis for that claim was

available at the time she original filed her complaint.

       While it is a close call, I find that Plaintiff has established just cause for the lengthy delay

prior to her seeking to amend the complaint to assert sufficient facts and legal allegations to

support her Rehabilitation Act (Section 504) and Section 1983 claims, which the Court

previously found deficient. Therefore, I will not deny the motion to amend the complaint to

assert such claims on grounds of undue delay. However, Plaintiff has not established just cause

for the approximately two years which passed prior to her seeking to amend her complaint to add

a claim for violation of Title IX. Plaintiff was well aware of all of the facts asserted in support of

such a claim and the legal landscape has not changed over the past two years, that is, the legal

basis for such a claim was available to her at the time she filed her original complaint. For that

reason, Plaintiff’s motion to add a Title IX claim is denied as untimely.

           Whether Plaintiff’s Motion to Amend should be denied on Futility Grounds

       Nashoba argues that Plaintiff’s motion to amend should be denied as futile because none

of the alleged claims (discrimination and retaliation pursuant to Section 504, deprivation of civil

rights under Section 1983) as asserted by Plaintiff set forth cognizable theory of recovery in this

case. Plaintiff asserts that she has remedied the deficiencies in her original pleading by

“reordering the original pleading and averring additional facts.”

                An amended complaint is futile if the pined-for amendment does not plead
       enough to make out a plausible claim for relief. The district court applies the same
       sufficiency standard when reviewing for futility as for a Federal Rule of Civil
       Procedure 12(b)(6) challenge. In order for the plaintiff[] to survive a motion to
       dismiss, their complaint must contain sufficient factual matters, accepted as true,
       to state a claim to relief that is plausible on its face. It is insufficient to engage in a
       mere recital of the legal elements supported only by conclusory statements. The



                                                   4
          Case 4:19-cv-40107-TSH Document 94 Filed 09/21/21 Page 5 of 6




       plaintiff need not prove that he or she will prevail at trial, but at a minimum the
       complaint must establish more than simply a possibility of entitlement to relief.

Wagner v. Fed. Home Loan Mortg. Corp., 494 F. Supp. 3d 80, 84–85 (D. Mass. 2020), appeal

dismissed, No. 20-2062, 2020 WL 9599636 (1st Cir. Dec. 21, 2020)(internal quotation marks and

citations omitted).

                Whether Plaintiff’s Rehabilitation Act Claim should be Dismissed

       Plaintiff alleges that Nashoba discriminated against Gwendolyn in violation of section

504 of the Rehabilitation Act by depriving her of educational benefits to which she was

entitled. To state a claim in this case, Plaintiff must plausibly allege that Gwendolyn: (1) is a

“qualified individual with a disability; (2) was either excluded from participation in or denied the

benefits of [the school’s] services, programs or activities, or was otherwise discriminated against;

and (3) that such exclusion ... or discrimination was by reason of [her] disability.” Parker v.

Universidad de P.R., 225 F.3d 1, 5 (1st Cir. 2000). Although Plaintiff has not asserted a separate

claim for retaliation under Section 504, as part of her Section 504 discrimination claims, she has

asserted a number of factual allegations which she concludes constituted retaliation. I will

assume that she is (belatedly) attempting to seek to add a retaliation claim under the

Rehabilitation Act, i.e., that Nashoba retaliated against her by failing to place her in the LABBB

Collaborative, letting her parents tour the LABBB Collaborative and ultimately depriving her

educational benefits to which she was entitled.

       I previously found that based on the allegations in the original complaint, Plaintiff failed

to state a plausible claim for violation of the Rehabilitation Act because she failed to allege that

she was excluded from participation in or denied the benefits of a FAPE by reason of her

disability. While she has asserted remedied her claims by making the proper legal allegation, her

proposed amended complaint, which is replete with conclusory assertions, falls far short of

                                                  5
            Case 4:19-cv-40107-TSH Document 94 Filed 09/21/21 Page 6 of 6




alleging facts which would support a finding that that Nashoba engaged in bad faith or

mismanaged the provision of Gwendolyn’s transition services. Further, her conclusory

allegations that Nashoba acted against her based on her disability is insufficient to support her

claim, as are her conclusory allegations that Nashoba retaliated against her. 3 Accordingly, her

motion to amend her complaint to reassert a Section 504 discrimination claim and add a Section

504 retaliation claim is denied.

                                             Section 1983 Claims

        Plaintiff now seeks to assert two separate Section 1983 claims asserting Nashoba violated

Gwendolyn’s due process rights while she was in the transitions program, by exposing her to two

students who exhibited violent, disruptive, obscene and disturbing behavior. While the two

different counts allege different supporting facts, it is unclear to the Court how the two counts

differ in their substantive allegations and the remedies sought. Regardless, Plaintiff’s

supplementation of the facts and separation of her Section 1983 into separate claims has not

remedied the deficiencies in her Section 1983 action largely for the reasons stated in Nashoba’s

opposition. Therefore, Plaintiff’s motion to amend the complaint to reassert claims under Section

1983 for violation of her and Gwendolyn’s due process rights is denied.

                                                  Conclusion

        Plaintiff’s Motion To File A First Amended Complaint Pursuant To Fed.R.Civ.P.

15(a)(2) (Docket No. 85) is denied.

        SO ORDERED

                                                                                /s/ Timothy S. Hillman
                                                                                TIMOTHY S. HILLMAN
                                                                                DISTRICT JUDGE


        3
          Moreover, it is difficult to comprehend how actions such as refusing to allow Plaintiff to tour the LABBB
Collaborative could constitute retaliation for purpose of Section 504.

                                                         6
